Case 4:19-cv-00786-SDJ Document 1-4 Filed 10/24/19 Page 1 of 4 PageID #: 18




                  EXHIBIT "D"
 Case 4:19-cv-00786-SDJ Document 1-4 Filed 10/24/19 Page 2 of 4 PageID #: 19




                                                                                 FILED
                                                                        AT /DJC(X)'CLOCK....6:_M
                                   WARRANT OF ARREST
                                   THE STATE OF TEXAS                           JAN 11 2019
                                             C01901101-A                       DISTRICT CLERK
                                                                              IMnton Caw\tj, 1Uae
                                                                         EM                       S}EPtJn

  To any Peace Officer of the State of Texas, Greetings:
                                                                                         ..
                                                                                         t°"'
                                                                                    :-·~·: .
                                                                                              '
                                                                                                  ~

                                                                                                  ,..
                                                                                                  '-
                                                                                                  z
                                                                                    -.
                                                                                    ,                     •..
                                                                                                                 ,
                                                                                    ~.

  You are hereby commanded to arrest                                                :                     ~     ...
                                                                                    .             ~        :-
                                                                                     u.
  Jason Lee Vandyke (W/M 04/03/1980)                                                              9.
                                                                                                   -'
  if.to be found in your County and bring him before me, a Magistrate of Denton
  County> Texas, at my office in said County, immediately, then and there to answer the
  State of Texas for the Felony Offense against the laws of said State, to-wit
  Obstruction or Retaliation (P.C. 36.06)

  o~ which offense he is accused by the written Complaint under oath or affinnation of
  Director Michael Shackleford of Oak Point Department of Public Safety, filed before
  me.
  H~in fail   not, but of this writ make due return, showing how you have executed the
  same.




  H~norable Bruce Mc
  362nd Judicial Distri~.jf)nrr:fl
  Dent<>n County, Texas


  OFFICER'S RETURN                                                      ..,.,..., 11""8
 Came to hand the JI day of      :re.~..... .,        ,
                                                    2019, at o'clock Io I~~           executed on
 the _Jj_day of n~""              , 2019, at f 0/• o'clock. t#A., by arresting the within
 named Individual at        5c1 "" -· c ....... ""'          in Denton County, Texas, and placing
                                                                    I
 them injail at _ _........~_____.....__ _ __
  By Peace Officer _~_t(_~  __-_--:-_-::__/!_(/)_r;;'J ,·~ <.....
  Denton Counly, Texas




ATTORNEY WORK PRODUCT                                DOC 113                                            Page 1 of 3
 Case 4:19-cv-00786-SDJ Document 1-4 Filed 10/24/19 Page 3 of 4 PageID #: 20




                                                                            . ,_
                                                                              ~
                                                                              .~o, ~A
  IN THE NAME AND BY THE AUTHORITY OF THE STATE gF T~41 ~%V
                                                                     ~ ~~~
  Before me, the undersigned authority, on this day personally appeare e ~~Q: ~ ~ -
                                                                                     ,,~

  undersigned affiant who, after being duly sworn on oath deposes and sa naT'O: ~"
  VanDyke, Jason Lee (W/M 04/03/1980), hereinafter styled defendant, on o b~
  the 12 day of December, 2018, and before the making and tiling of this complairi~<r,
  w~thin the County of Denton of the State of Texas, did then and there commit the
  felony offense of Obstruction or Retaliation (P.C. 36.06).

  Affiant is Michael Shackleford who is a certified peace officer of the State of Texas
  employed by the Oak Point Department of Public Safety. Affiant' s probable cause for
  the above belief is based upon the following facts and sources of said facts:

  On January 10, 2019, Director Shackleford reviewed a sworn Affidavit provided by
  Tom Retzlaff. The Affidavit contained two supporting emails.

  The DEFENDANT is an attorney licensed to practice law in the State of Texas. Tom
  Retzlaff filed a grievance against the DEFENDANT with the State Bar of Texas in
  December 2017. Accordingly Tom Retzlaff is a witness or prospective witness in a
  case scheduled to go before the Texas State Bar regarding the DEFENDANT,s law
  license. Ms. Kristin Brady is Assistant Disciplinary Counsel to the State Bar assigned
  to the proceeding against the DEFENDANT.

  Tom Retzlaff received two threatening emails from the DEFENDANT on December
  I2, 2018. The two email attachments according to Tom Retzlaff were. true and correct
  copies sent from the DEFENDANT to him.

  The first email sent Wednesdayt December 12, 2018 at 8:00:21 AM showed the
  DEFENDANT writing Tom Retzlaff, "I promise you this motherfucker: If my law
  career dies, you die with it". The second email· sent Wednesday, December 12, 2018
  at8:01:42 AM showed the DEFENDANT writing Tom Retzlaff "Go fuck yourself
  and what,s left of your miserable life. You have destroyed my life, and for that




  VanDyke PC Retaliation OJ .11.2019



ATTORNEY WORK PRODUCT                       DOC 113                                       Page 2 of 3
 Case 4:19-cv-00786-SDJ Document 1-4 Filed 10/24/19 Page 4 of 4 PageID #: 21




  offense, you will pay with your own. That's not a threat. That's a PROMISE
  motherfucker,,.

  Wherefore, premises considered, the Affiant respectfully requests that a warrant be
  issued for the arrest ofVanDyke, Jason Lee (W!M 04/03/1980) to answer for the
  Felony offense of Obstruction or Retaliation (P.C. 36.06) in accordance with the Jaws
  of the State of Texas;




  SWORN TO AND SUBSCRIBED BEFORE me on this the I l th day of January,
  2019.




  MAGISTRATES DETERMINATION OF PROBABLE CAUSE

  On this the 11th day of January, 2019, the undersigned Magistrate hereby
  acknowledges that said Magistrate has examined the above affidavit and has
  determined that probable cause exists for the issuance of an arrest warrant for the
  individual accused of the offense set out therein.




  Denton County, Texas


  VanOykc.: PC Retaliation OJ . I I.:?019



ATTORNEY WORK PRODUCT                       DOC 113                                     Page 3 of 3
